Citation Nr: 0923508	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to July 30, 2007, for 
the award of service connection for right knee laxity with 
patellar tendonitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1986 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

In April 2009, the Board remanded this matter for the RO to 
adjudicate the newly raised intertwined issue of clear and 
unmistakable error in the RO's August 1997 rating decision.  
The RO completed this action in a May 2009 rating decision, 
and the case has now been returned to the Board for further 
adjudication of the issue on appeal.


FINDINGS OF FACT

1.  In November 1999, the Board issued a decision which 
denied the Veteran's original claim seeking service 
connection for a right knee disorder.

2.  On July 30, 2007, the RO received the Veteran's claim to 
reopen the issue of entitlement to service connection for a 
right knee disorder.

3.  In September 2007, the RO issued a rating decision which 
granted service connection for right knee laxity with 
patellar tendonitis, effective July 30, 2007.

4.  The evidence of record does not show a claim, formal or 
informal, seeking to reopen the Veteran's claim of service 
connection for a right knee disorder prior to July 30, 2007.




CONCLUSION OF LAW

The criteria for an effective date prior to July 30, 2007, 
for the award of service connection for right knee laxity 
with patellar tendonitis have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155(a), 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
("Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.").  As discussed in detail below, the Veteran has 
not alleged, nor does the record show, that he attempted to 
reopen his claim seeking service connection for a right knee 
disorder prior to July 30, 2007.  Accordingly, resolution of 
the Veteran's earlier effective date claim is based 
completely on statutory interpretation.

With respect to the Dingess requirements, the RO's May 2008 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  With the May 2008 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Moreover, a medical examination is not 
relevant to the Veteran's procedural-based claim herein.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board notes that its April 2009 remand directed the RO to 
adjudicate the newly raised intertwined issue of clear and 
unmistakable error in the RO's August 1997 rating decision.  
Thereafter, the RO was to issue a supplemental statement of 
the case addressing the issue currently on appeal.  

In May 2009, the RO issued a rating decision which denied the 
Veteran's claim of clear and unmistakable error in the RO's 
August 1997 rating decision.  The record does not reflect 
that the Veteran has filed a notice of disagreement with this 
rating decision.  In the May 2009 decision, the RO observed 
that the decision had been upheld by the Board in November 
1999.  

Thereafter, the RO returned this case to the Board without 
issuing a supplemental statement of the case addressing the 
issue currently on appeal.  Despite the RO's failure, the 
Board will not remand this matter.  In making this 
determination, the Board notes that the RO's January 2008 
statement of the case and July 2008 supplemental statement of 
the case fully notified the Veteran of the basis for its 
decision.  The July 2008 supplement statement of the case 
provided the Veteran with the regulations pertaining to clear 
and unmistakable error and included discussion as to whether 
there was such error in the August 1997 denial of service 
connection.  The pertinent facts in this case are not in 
dispute, and have not changed in any pertinent manner since 
the July 2008 supplemental statement of the case.  Moreover, 
resolution of the issue on appeal is based completely on 
statutory interpretation.  Under these circumstances, 
requiring strict adherence to the Board's prior remand 
instruction would provide no benefit to the Veteran and would 
only serve to further delay the resolution of Veteran's 
current appeal. But see Stegall v. West, 11 Vet. App. 268 
(1998) (holding that compliance is neither optional nor 
discretionary).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Veteran contends that he is entitled to an effective date 
prior to July 30, 2007, for the grant of service connection 
for right knee laxity with patellar tendonitis.  
Specifically, he contends that the award of service 
connection for this condition should be effective as of the 
date of his original claim in January 1997.

Historically, the Veteran filed his original claim seeking 
service connection for a right knee disorder in January 1997.

In August 1997, the RO issued a rating decision which denied 
service connection for a right knee disorder.  Thereafter, 
the Veteran filed a timely appeal of this decision.  

In November 1999, the Board issued a decision which denied 
the Veteran's original claim seeking service connection for a 
right knee disorder.   The Board's decision is final.  
38 U.S.C.A. § 7104(a).  Furthermore, the Board's decision 
subsumed the August 1997 rating decision.  See Duran v. 
Brown, 7 Vet. App. 216, 224 (1994), (an RO decision "appealed 
to and affirmed by the Board" was thus "subsumed by the 
Board's decision," and could not be attacked on CUE grounds); 
see also Donovan v. Gober, 10 Vet. App. 404(1997), aff'd sub 
nom. Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 1255 (1999).

On July 30, 2007, the RO received the Veteran's claim to 
reopen the issue of entitlement to service connection for a 
right knee disorder.

In September 2007, the RO issued a rating decision which 
granted service connection for right knee laxity with 
patellar tendonitis, effective July 30, 2007.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2008).  
The effective date of the grant of benefits based on a 
reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2008).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the Veteran's claim must be denied.  

The Board's November 1999 decision, which denied the 
Veteran's original claim seeking service connection for a 
right knee disorder, is final.  38 U.S.C.A. § 7104(a).

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 
are clear that an award of service connection "shall" be the 
later of the receipt of the claim to reopen or the date 
entitlement arose.  38 C.F.R. § 3.400(r).  In this case, the 
earliest possible claim to reopen was received on July 30, 
2007, and there are no documents that can be construed as a 
claim, formal or informal, prior to this date.  See 38 C.F.R. 
§§ 3.1, 3.155 (2008).  

During the course of this appeal, specifically within the 
November 2007 notice of disagreement, the Veteran argued that 
there was clear and unmistakable error in the RO's August 
1997 rating decision, which denied the Veteran's original 
claim seeking service connection for a right knee disorder.  
See 38 C.F.R. § 3.105(a).  In April 2009, the Board remanded 
this issue to be addressed by the RO as a separate claim, 
which the RO did in a May 2009 rating decision.  

The Board notes that the Veteran's argument in November 2007 
did not raise a claim of CUE in the Board's November 1999 
decision.  Specifically, the Veteran's argument referred 
solely to the RO's August 1997 rating decision, and makes no 
reference or mention of the Board's November 1999 decision. 
See Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998) (noting 
that CUE in a subsuming Board decision is a separate matter).  
Should the Veteran wish to file a claim of CUE in the Board's 
November 1999 decision, he or his representative may wish to 
consider the regulations and requirements for doing so.  See 
38 U.S.C.A. § 7111 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.1400 - 20.1411 (2008); see also Donovan v. West, 
158 F.3d 1377, 1381-82 (Fed. Cir. 1998).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
earlier effective date claim for a grant of service 
connection for right knee laxity with patellar tendonitis 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

An earlier effective date prior to July 30, 2007, for the 
award of service connection for right knee laxity with 
patellar tendonitis is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


